Resettled order of the Surrogate’s Court of Queens county for the examination of Joseph F. Poey (Surr. Ct. Act, § 137) as to his alleged concealment and retention of alleged wills of Jacob F. Haubeil and as to the facts connected with the making and execution of said alleged wills, and directing said Joseph F. Poey to produce any testamentary or purported testamentary instrument of Jacob F. Haubeil in his possession or over which he may have control, affirmed, with ten dollars costs and disbursements, payable by the appellants personally to respondents appearing and filing brief; the examination to proceed on five days’ notice. No opinion. Young, Carswell, Davis, Adel and Taylor, JJ., concur.